Title: To John Adams from James Montgomery, 6 May 1797
From: Montgomery, James
To: Adams, John



Sir
Philadelphia May 6th 1797

In Consequence of a Letter from Secretary Wollcott in which he informs me by your determination my Commission as Captain of the Revenue Cutter is annulled and that the Public Interest requires it should be done I beg leave to request an explanation of those Words as it imply’s a degree of Crimination of my Conduct that as a Man of Honour and a Citizen I am entitled to an explanation of I likewise request the favour of having all my letters and Certificates returned as I mean to lay them all before the Public as the Public Interest is said to require my Dismission I likewise make it my request that your Excellency will let me know my accusers and what I am accused of inimical to the Public Interest
I inclose a copy of Mr. Wollcott’s letter which in my estimation is so insulting a one that I can hardly suppose the Contents have fallen under your notice and I must beg leave to add your Excellency’s must Certainly have had Things entirely misrepresented to you or I never should have been dismissed from an Office I have ever filled with Integrity attention and unviolated Honour Conscious as I am of the Rectitude of my Conduct I must beg leave to request your Excellency to reconsider the Matter Bring my accusers forth and let me either stand or fall by that Justice and Impartiality which I require of you as Chief Magistrate of the united states to a Citizen who has well deserved of His Country not to be injured without a Cause I am with every sentiment of respect your Excellency’s most obedient / Humble Servant

James Montgomery